Citation Nr: 1627756	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-02 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

The propriety of the reduction in the evaluation of service-connected degenerative arthritis of the cervical spine from 30 percent to 10 percent, effective April 1, 2010.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to August 1981, from January 1997 to September 1997, and from December 2003 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO reduced the disability evaluation for degenerative arthritis of the cervical spine from 30 percent to 10 percent effective from April 1, 2010.

During the pendency of the appeal, in a January 2016 rating decision, the RO granted a 20 percent evaluation for the Veteran's service-connected cervical disability effective from March 20, 2015.  However, as that grant does not represent a full restoration of the benefits, the issue remains on appeal

The Veteran was scheduled for a hearing before the Board in Washington, D.C. in May 2016.  However, he did not appear for the hearing.  As such, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  In a June 2008 rating decision, the RO granted service connection for degenerative arthritis of the cervical spine and assigned a 30 percent evaluation effective from May 31, 2007.  

2.  In a November 2009 rating decision, the RO proposed to reduce the rating for the Veteran's cervical spine disability to 10 percent.  

3.  The Veteran was notified at his latest address of record of the contemplated action, furnished detailed reasons, and given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level. 

4.  In a January 2010 rating decision, the RO reduced the disability rating for the Veteran's degenerative arthritis of the cervical spine from 30 percent to 10 percent, effective April 1, 2010.

5.  The evidence does not reflect material improvement in the Veteran's degenerative arthritis of the cervical spine that has been maintained under the ordinary conditions of life. 


CONCLUSION OF LAW

The reduction of the disability rating for degenerative arthritis of the cervical spine from 30 percent to 10 percent, effective April 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5103, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id. 

In addition, the appellant will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Prior to reducing a Veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect." Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability." Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA

to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations....  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.

Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition."). See also 38 C.F.R. § 3.344(c) (2015).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, in a June 2008 rating decision, the RO granted service connection for degenerative arthritis of the cervical spine and assigned a 30 percent evaluation effective from May 31, 2007.  

Subsequently, in a November 2009 rating decision, the RO proposed to reduce the rating for the Veteran's cervical spine disability to 10 percent.  The RO issued a letter in November 2009 advising the Veteran of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The RO also explained that his combined service-connected disability rating would be decreased from 60 percent to 50 percent as a result of the reduction.  

In a January 2010 rating decision, the RO effectuated the reduction of the rating for the Veteran's service-connected degenerative arthritis of the cervical spine from 30 to 10 percent disabling, effective from April 1, 2010.  

The Veteran appealed the RO's determination in a May 2010 notice of disagreement. 

As a preliminary matter, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the Veteran's disability evaluation.  As noted above, the RO issued a letter in November 2009 advising the Veteran of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The January 2010 2010 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.  Thus, the Board finds that the requirements of 38 C.F.R. § 3.105(e) were met.

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.  As delineated in detail above, at the time of the January 2010 rating decision at issue in this case, the 30 percent rating for the Veteran's service-connected cervical spine disability had been in effect since May 31, 2007, which was a period of less than five years.  Therefore, 38 C.F.R. § 3.344 (a) and (b) do not apply.  Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant reduction in rating.  38 C.F.R. § 3.344(c). 

Turning to the provisions in effect regarding evaluation of the specific disability under consideration, the Board notes that the rating criteria for diseases and injuries of the spine set forth under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  The Veteran's degenerative arthritis of the cervical spine is evaluated under Diagnostic Code 5242 for degenerative arthritis of the spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is contemplated when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

 A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is appropriate for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id., Note (2).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the reduction of the rating from 30 percent to 10 percent was not proper. 

The RO based the decision to reduce the evaluation on a July 2009 VA examination.  During that examination, the Veteran had flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, and right and left rotation to 80 degrees.  He did have pain, but there was no additional limitation after repetitive use.  There was also no evidence of muscle spasm or ankylosis.  The examiner did not address whether there were incapacitating episodes, but a neurological examination was normal.  

The July 2009 VA examination does demonstrate that the Veteran did not meet the rating criteria for a 30 percent evaluation at that time.  In particular, his range of motion had improved.  However, the RO does not appear to have addressed whether any such improvement would continue under the ordinary conditions of life.  

Moreover, a VA treatment record dated in August 2010 noted that the Veteran required physical therapy for neck strengthening, range of motion exercises, and use of a heating pad for control of neck pain.  In a May 2010 VA treatment note, the Veteran's cervical spine disability range of motion was recorded as 0 degrees of  left rotation, less than 25 degrees of right rotation, less than 5 degrees of neck flexion and 0 degrees of extension.  In his January 2011 substantive appeal, the Veteran also reported continuing limited range of motion in his cervical spine.  Thus, the medical and lay evidence suggest that the Veteran's cervical spine did not maintain normal range of motion following the July 2009 VA examination.  

Based on the foregoing, concludes that there has not been improvement in the disability that has been maintained under ordinary conditions of life.  Accordingly, the preponderance of the evidence does not support the reduction of the Veteran's disability evaluation for degenerative arthritis of the cervical spine from 30 percent to 10 percent.  









ORDER

The reduction in the disability rating for service-connected degenerative arthritis of the cervical spine from 30 percent to 10 percent, effective April 1, 2010, was not proper.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


